Name: Decision of the EEA Joint Committee No 82/1999 of 25 June 1999 amending Protocol 37 and Annex X (Audiovisual services) to the EEA Agreement
 Type: Decision
 Subject Matter: executive power and public service;  European Union law;  communications
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(07)Decision of the EEA Joint Committee No 82/1999 of 25 June 1999 amending Protocol 37 and Annex X (Audiovisual services) to the EEA Agreement Official Journal L 296 , 23/11/2000 P. 0039 - 0040Decision of the EEA Joint CommitteeNo 82/1999of 25 June 1999amending Protocol 37 and Annex X (Audiovisual services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 98 and 101 thereof,Whereas:(1) Protocol 37 to the Agreement was amended by Decision No 74/1999 of the EEA Joint Committee of 28 May 1999(1).(2) Annex X to the Agreement was amended by Decision No 54/1999 of the EEA Joint Committee of 30 April 1999(2).(3) Directive 97/36/EC of the European Parliament and of the Council of 30 June 1997 amending Council Directive 89/552/EEC on the coordination of certain provisions laid down by law, regulation or administrative action in the Member States concerning the pursuit of television broadcasting activities(3) is to be incorporated into the Agreement.(4) For the good functioning of the Agreement, Protocol 37 to the Agreement is to be extended to include the Contact Committee set up by Directive 97/36/EC of the European Parliament and of the Council, and Annex X to the Agreement is to be amended in order to specify the detailed arrangements of association with this Contact Committee,HAS DECIDED AS FOLLOWS:Article 1The following point shall be added to Protocol 37 of the Agreement after point 11 (Committee for Veterinary Medicinal Products): "12. Contact Committee on Television Broadcasting Activities (Council Directive 89/552/EEC)."Article 2Point 1 (Council Directive 89/552/EEC) in Annex X to the Agreement shall be amended as follows:1. The following shall be added:", as amended by:- 397 L 0036: Directive 97/36/EC of the European Parliament and of the Council of 30 June 1997 (OJ L 202, 30.7.1997, p. 60)."2. The following shall become new adaptation (a): "In Article 2(5), 'Article 52 and following of the Treaty establishing the European Community' shall read 'Article 31 and following of the Agreement on the European Economic Area'.";3. Former adaptations (a) and (b) shall become adaptations (b) and (c) respectively.4. The following shall be added after the adaptations: "Detailed arrangements for the association of Liechtenstein, Iceland and Norway in accordance with Article 101 of this Agreement:Each EFTA State may designate one representative of the competent authority designated by each EFTA State who is to participate in the meetings of the Contact Committee on television broadcasting activities to which reference is made in Article 23a of Council Directive 89/552/EEC.The EC Commission shall in due time inform the participants of the dates of the meetings of the Contact Committee and shall transmit to them the relevant information."Article 3The texts of Directive 97/36/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 26 June 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 June 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 284, 9.11.2000.(2) OJ L 284, 9.11.2000.(3) OJ L 202, 30.7.1997, p. 60.